 1   TIMOTHY T. HUBER (SBN 99800)
     PAMELA M. SCHUUR (SBN 130073)
 2   LAW OFFICES OF TIMOTHY T. HUBER
     1020 Suncast Lane, Suite 101
 3   El Dorado Hills, California 95762
     Telephone: (916) 358-8830
 4   Facsimile: (916) 404-5705
     timothyhuber@sbcglobal.net
 5
     Attorneys for Plaintiff Albert Lujan
 6

 7                              UNITED STATES BANKRUPTCY COURT
 8                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In Re:                                                 Chapter 7
10   DAVID K. SMALL and TRUDY V. SMALL                      Case No.: 18-51668 MEH
11            Debtors                                       ADV. CASE NO. 19-05004 MEH

12                                                          OPPOSITION TO DEBTOR’S MOTION
     ALBERT LUJAN                                           TO DISMISS FIRST AMENDED
13                                                          COMPLAINT FOR
              Plaintiff,                                    NONDISCHARGEABILITY OF DEBT
14                                                          PURSUANT TO 11 USC §523(a)(4) and
     vs.                                                    11 USC §523(a)(6)
15
     DAVID K. SMALL,                                        Date: May 6, 2019
16                                                          Time: 11:00 am
              Defendant                                     Place: 280 S. First St., San Jose, CA
17                                                          Courtroom 3020
                                                            Hon. M. Elaine Hammond
18

19            Plaintiff ALBERT LUJAN (“Lujan” or “Plaintiff”) opposes Defendant DAVID K.

20   SMALL (“Defendant” or “Small”)’s motion to dismiss Lujan’s First Amended Complaint for

21   Nondischargeability. In his motion to dismiss the amended complaint, Small ignores the legal

22   and factual significance of the amendments Lujan made to the original complaint. Lujan

23
     contends that the First Amended Complaint meets the standards set forth in Small’s motion; if

     the Court disagrees, Lujan is prepared to allege additional facts as needed to address the Court’s
24
     concerns.
25



     Opposition to Motion to Dismiss                               In Re Small 18-51668MEH
     First Amended Complaint for Nondischargeability               Lujan v. Small 19-05004 MEH
     Page 1 of 4
     Case: 19-05004         Doc# 20      Filed: 04/21/19   Entered: 04/21/19 15:07:02       Page 1 of 4
 1
             Small seems to misunderstand the nature of Lujan’s claims against him. Lujan does not
 2
     contend that Small owes him a fiduciary duty because Small stands in the shoes of (insolvent)
 3
     Kimomex or because Small holds Kimomex assets in trust for Lujan. Lujan contends that
 4
     Small’s fiduciary duty to Lujan arose the minute they became co-directors of Kimomex Markets.
 5
     The fiduciary duty arose under California law, full stop. The duty preceded the debt.
 6
             Lujan is not a creditor of Kimomex, asking Small to answer for Kimomex. Lujan asks
 7
     Small to answer for his falsehoods, his lies, his defalcations – his direct promises to pay debts he
 8   promised to pay that he had no intention of paying.
 9                                 LUJAN’S 11 USC §523(A)(6) CLAIMS
10           Small’s reliance on Kawaauhau v. Geiger (1998) 523 U.S. 57 is misplaced. Kawaauhau
11   stands for the proposition that “[t]he word ‘willful’ in (a)(6) modifies the word ‘injury,’

12   indicating that nondischargeability takes a deliberate or intentional injury, not merely a

13   deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, supra, 523 U.S. at 61.

14           But the plaintiffs in Kawaahau stood in an elementally different litigation posture. They

15   sought nondischargeability of a judgment they had obtained in state court before the bankruptcy,

     on a medical malpractice theory. The Kawaahau judgment was, by definition, based on
16
     negligence rather than intentional conduct. To find nondischargeability of that debt under subpart
17
     (a)(6), the Supreme Court would have had to overlook other parts of the statute, namely subparts
18
     (a)(9) and (a)(12) – something the Court was unwilling to do [“we are hesitant to adopt an
19
     interpretation of a congressional enactment which renders superfluous another portion of that
20
     same law”]. And most important: plaintiffs were seeking to protect a judgment -- evidence had
21
     been presented as to the defendant’s conduct, and the evidence had been weighed by a trier of
22
     fact against a standard that did not measure intention, or willfulness. The question before the
23
     Kawaauhau v. Geiger court was whether the square peg of a state court judgment for negligence
24
     could be put into the round hole of a fraud nondischargeability action in bankruptcy court.
25
             Lujan, on the other hand, is not defending a state court judgment against Small. He first


     Opposition to Motion to Dismiss                              In Re Small 18-51668MEH
     First Amended Complaint for Nondischargeability              Lujan v. Small 19-05004 MEH
     Page 2 of 4
     Case: 19-05004        Doc# 20       Filed: 04/21/19   Entered: 04/21/19 15:07:02        Page 2 of 4
 1   filed a state court action in San Francisco County Superior Court on November 19, 2018 against
 2   Small and others, (SF Action No. CGC-18-571427). Lujan did not know of Small’s July 2018

 3   Chapter 7 bankruptcy petition until Small filed a “Notice of Stay of Proceedings” on February

 4   26, 2019, in response to service of the SF Action.

 5           An objective substantial certainty of harm from the debtor's actions is one factor to be

 6   considered in determining whether debtor acted with requisite intent to injure, for debt

 7
     dischargeability purposes. To establish maliciousness of the kind required in order to except debt

     from discharge as one for debtor's willful and malicious injury, the creditor must show (1) a
 8
     wrongful act, (2) done intentionally, (3) which necessarily causes injury, and (4) that is done
 9
     without just cause or excuse. In re Jacks (9th Cir. BAP 2001) 266 B.R. 728, 743 [error to dismiss
10
     §523(a)(4) and (a)(6) claims on summary judgment]. Because no trier of fact, in any forum, has
11
     looked at the evidence against Small, either as to his conduct or his intentions, Lujan’s claims
12
     cannot be dismissed at this stage. The Court should not rule at this point in the proceedings that
13
     Lujan cannot state a claim upon which relief can be granted.
14
                                   LUJAN’S 11 USC §523(A)(4) CLAIMS
15
             As for Lujan’s claims against Small under Section (a)(4), Small’s mischaracterizes the
16
     essence of the holdings of the cases he cites. Although the debt was discharged in In re
17   Pedrazzini (9th Cir. 1981) 644 F.2d 756, the case confirms two important propositions: the
18   obligations from the debtor to the claimant must arise before the alleged malfeasance, and state
19   law must be consulted on the point of whether the obligation existed. Ragsdale v. Haller, also
20   cited by Small, stands for the principle that California courts have made all partners trustees over

21   assets of partnership; thus, California partners were fiduciaries within the meaning of §523(a)(4).

22   Ragsdale v. Haller (1986) 780 F.2d 794, 796.

23           Small’s debt to Lujan is not “ex maleficio.” The law has not imposed this obligation – no

24
     court created this debt. Lujan was the designated RME for Kimomex, and Small personally

     promised to Lujan that he would help cover the debts. Small made these promises without any
25
     intention of performing them, intending to induce Lujan to take on a bigger share of the financial

     Opposition to Motion to Dismiss                                In Re Small 18-51668MEH
     First Amended Complaint for Nondischargeability                Lujan v. Small 19-05004 MEH
     Page 3 of 4
     Case: 19-05004        Doc# 20       Filed: 04/21/19   Entered: 04/21/19 15:07:02       Page 3 of 4
 1   burden for the Kimomex Employer and Tax Obligations than should be his responsibility.
 2           Small’s reliance on In re Cantrell 1 confusing at best. The question presented, as framed

 3   by the Court itself – bears no relation to the issues presented by Lujan’s case against Small. The

 4   opening line of the Ninth Circuit’s opinion is thus: “We must decide whether a corporate officer

 5   who is personally liable for corporate fraud may discharge such debt in bankruptcy.” (9th Cir.

 6   2003) 329 F.3d 1119, 1122.

 7
             The Court describes the proceedings below to be an action in which the corporation (Cal-

     Micro) sued an officer of the corporation (Cantrell) for expropriating its funds and assets for his
 8
     own personal use and failing to use the corporation's assets for the payment of the corporation's
 9
     business and operational expenses. The corporation obtained Cantrell’s default judgment in the
10
     state court proceeding, and wished it held nondischargeable. Id.
11
             This is not a derivative claim. Small breached duties he owed directly to Lujan. Lujan
12
     does not seek to enforce a corporation’s rights against a corporate officer, nor does Lujan seek to
13
     hold Small personally liable for corporate fraud. Lujan seeks to hold Small personally liable for
14
     breach of his promises to Lujan to honor his fiduciary duty as a co-director of Kimomex,
15
     promises Small made while they were co-directors, with no intention of performing them.
16
                                                 CONCLUSION
17           Lujan contends that his First Amended Complaint for Nondischargeability is legally
18   sufficient to proceed. If the Court disagrees, Lujan respectfully requests leave to file a Second
19   Amended Complaint that addresses any deficiencies identified by the Court.
20   Dated: April 21, 2019

21   LAW OFFICES OF TIMOTHY T. HUBER

22

23   _____/s/ Timothy T. Huber____________________
     Timothy T. Huber
24   Attorneys for Plaintiff Albert Lujan
25
     1
       . It is unclear why Small cites the Ninth Circuit BAP opinion of 2001 -- 269 B.R. 413 (9th Cir. 2001) --
     rather than the Ninth Circuit’s later opinion of 2003. Lujan cites the later decision.
     Opposition to Motion to Dismiss                                   In Re Small 18-51668MEH
     First Amended Complaint for Nondischargeability                   Lujan v. Small 19-05004 MEH
     Page 4 of 4
     Case: 19-05004        Doc# 20       Filed: 04/21/19      Entered: 04/21/19 15:07:02          Page 4 of 4
